Citation Nr: 0610079	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  02-00 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence was received to reopen a 
claim as to whether the appellant was permanently incapable 
of self-support due to disability prior to age 18 for the 
purpose of helpless child benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the daughter of a veteran who served on 
active duty from August 1965 until his death in November 
1967.  She was born in February 1962 and turned 18 in 
February 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied reopening the claim.  
In November 2002, the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  The case was 
remanded for additional development in April 2003.

The Board notes that the appellant submitted a July 2000 
Commonwealth of Massachusetts judgment of divorce nisi 
showing she had been granted a divorce from the bond of 
matrimony.  VA regulations provide, in essence, that the 
marriage of a child is a bar to benefits unless the marriage 
was void or has been annulled.  See 38 C.F.R. § 3.55(b) 
(2005).  Although this was not a matter addressed by the RO 
and developed for appellate review, in light of the 
determination below the Board finds further development is 
not warranted.




FINDINGS OF FACT

1.  In a July 1989 decision the Board denied reopening a 
claim as to whether the appellant was permanently incapable 
of self-support due to disability prior to age 18 for the 
purpose of helpless child benefits; that determination has 
become final.

2.  Evidence received since the July 1989 decision is either 
cumulative or redundant and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence was not submitted and the claim as 
to whether the appellant was permanently incapable of self-
support due to disability prior to age 18 for the purpose of 
helpless child benefits is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the appellant was notified, generally, of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate her claim by correspondence dated in August 
2004.  Adequate opportunities to submit evidence and request 
assistance have been provided.  During the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006), finding that the VCAA notice 
requirements applied to all elements of a claim.  Here, the 
notice requirements pertinent to the issue addressed on 
appeal have been met and all identified and authorized 
records relevant to the issue on appeal have been requested 
or obtained.  Further attempts to obtain additional evidence 
would be futile.  There has been substantial compliance with 
all pertinent VA law and regulations, and to move forward 
with this claim would not cause any prejudice to the 
appellant.

VA regulations providing the conditions under which a 
previously denied claim may be reopened were amended 
effective for claims filed on or after August 29, 2001.  
38 C.F.R. § 3.156(a).  A review of the record shows the 
appellant submitted a request to reopen her claim in May 
2001.

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must have been neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must have 
been "so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant does not 
have to demonstrate that the new evidence would likely change 
the outcome of the prior denial.  Rather, it is only 
important that there be a complete record upon which the 
claim can be evaluated and that the new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In a July 1989 decision the decision the Board denied 
reopening a claim as to whether the appellant was permanently 
incapable of self-support due to disability prior to age 18 
for the purpose of helpless child benefits.  The 
determination was based primarily upon a finding that new 
evidence demonstrating she was permanently incapable of self-
support due to disability prior to age 18 had not been 
submitted.  It was noted that the private medical records of 
the appellant's hospital admissions from 1978 to 1983 had 
been previously considered.  The July 1989 Board decision has 
become final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2005).

The Board finds that the pertinent evidence added to the 
claims file since the July 1989 decision is either cumulative 
or redundant and which by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The evidence received includes the appellant's 
statements and personal hearing testimony describing 
psychiatric problems and employment difficulties she has 
experienced, copies of private hospital records dated from 
1978 to 1983 demonstrating periods of hospitalization for 
various psychiatric disorders, private medical correspondence 
dated in May 2001 indicating she had been receiving treatment 
for bipolar disorder since 1996, correspondence from the 
Social Security Administration (SSA) indicating supplemental 
security income payments were being made but that no other 
records were available, a March 2002 private medical report 
noting a history of poorly differentiated invasive ductal 
carcinoma, and private treatment records dated from January 
1997 to August 2005 including diagnoses of bipolar disorder.  

The appellant's recent statements and testimony as to the 
unfortunate circumstances of her childhood and her subsequent 
mental health and employment problems merely reiterate her 
prior claims.  The copies of private hospital records dated 
from 1978 to 1983 are duplicates of records previously 
considered.  Although she has provided medical evidence not 
previously considered that indicates a history of poorly 
differentiated invasive ductal carcinoma and private 
treatment for bipolar disorder since 1996, there is no 
evidence that these disorders existed or rendered her 
permanently incapable of self-support prior to age 18.  Thus, 
they do not bear "directly and substantially" upon the 
specific matter under consideration.  As "new and material" 
was not received, the appellant's claim is not reopened.


ORDER

New and material evidence was not received to reopen a claim 
as to whether the appellant was permanently incapable of 
self-support due to disability prior to age 18 for the 
purpose of helpless child benefits; the appeal is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


